SUMMARY ORDER

Petitioner-Appellant John Lockhart appeals from the district court’s June 10, 2008 decision and order denying, inter alia, Petitioner’s motion for habeas corpus relief under 28 U.S.C. § 2254 based on the claim that the complainant witness’s show-up identification of the petitioner was unnecessarily suggestive. We assume the parties’ familiarity with the facts, procedural history, and specification of issues on appeal.
After reviewing the issues on appeal and the record of proceedings below, we affirm for substantially the same reasons articulated by the district court in its thoughtful and well-reasoned opinion and order addressing the pre-trial identification issue, Lockhart v. Brown, No. 9:05-cv-1166, 2008 WL 2397609, at *4-7 (N.D.N.Y. June 10, 2008). The state trial court and the Appellate Division decisions with respect to the issues of witness identification presented by this case were not “contrary to,” nor did they “involve[] an unreasonable application of, clearly established Federal law, as determined by the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1); see also Dunlap v. Burge, 583 F.3d 160, 165-66 (2d Cir.2009) (recognizing that the interaction of general constitutional rules governing pretrial identification procedures and the deferential standard of habeas review “affords significant discretion to the state court”).
Accordingly, the judgment of the district court is AFFIRMED.